Title: From Benjamin Franklin to William Dunlap, 4 April 1757
From: Franklin, Benjamin
To: Dunlap, William


Mr. Dunlap
Philada. April 4. 1757
I now appoint you Postmaster of Philadelphia, during our Absence, as it will be some present Employment for you till our Return; when I hope to put you in a better Way, if I find you diligent, careful and faithful.
I would not have the Office remov’d on any Account from my House during my Absence, without my Leave first obtained.
And as Mrs. Franklin has had a great deal of Experience in the Management of the Post Office, I depend on your paying considerable Attention to her Advice in that Matter.
As I leave but little Money with Mrs. Franklin for the Support of the Family, and have [torn] all [torn] of the Post Office for the [torn] Absence, I expect and [torn] account with her for, and pay her, every Monday Morning, the Postage of the preceding Week, taking her Receipt for the same, and retaining only your Commissions of Ten per Cent. You should have a little Book for such Receipts.
Wishing you Health and Happiness I am, Your affectionate Uncle
B Franklin
